Case 3:20-cv-03112-G-BN Document 21 Filed 04/01/21        Page 1 of 1 PageID 141



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




DETRA KATRINE GARDNER,                    )
                                          )
             Plaintiff,                   )
                                          )
VS.                                       )     CIVIL ACTION NO.
                                          )
MARION MAYS, ET AL.,                      )     3:20-CV-3112-G (BN)
                                          )
             Defendants.                  )
                                          )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.




SO ORDERED.


April 1, 2021.

                                      ________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
